                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                          8:18-CR-137

vs.
                                                 PRELIMINARY ORDER OF
MAYRA GUADALUPE NUNEZ,                                FORFEITURE

                      Defendant.

      This matter is before the Court on the government's Motion for
Preliminary Order of Forfeiture (filing 92). Count I of the superseding
indictment in this case (filing 27) charged the defendant with conspiracy to
distribute and possess with intent to distribute methamphetamine in violation
of 21 U.S.C. §§ 841(a)(1) and 846. The indictment also contained a forfeiture
allegation seeking the forfeiture, pursuant to 21 U.S.C. § 853, of money seized
from the defendant at 3938 Drexel Street, Omaha, Nebraska on April 26, 2018.
Filing 27 at 2. The defendant was informed at her change of plea hearing that
the forfeiture allegation included $11,660.00 seized in United States currency.
Filing 93 at 14-15.
      The defendant has pled guilty to Count I of the indictment and admitted
the forfeiture allegation. See filing 93 at 15; 20. By virtue of pleading guilty to
the charge and admitting the forfeiture allegation, the defendant has forfeited
her interest in the subject property, and the government should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
government's Motion for Preliminary Order of Forfeiture is granted.
IT IS ORDERED:


1. The government's Motion for Preliminary Order of Forfeiture
   (filing 92) is granted.


2. Based upon the defendant's guilty plea and admission of the
   forfeiture allegation of the indictment, the government is
   authorized to seize the $11,660.00 in United States currency.


3. The defendant's interest in the subject property is forfeited to
   the government for disposition in accordance with law, subject
   to the provisions of 21 U.S.C. § 853.


4. The subject property is to be held by the government in its
   secure custody and control.


5. Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish
   for at least 30 consecutive days on an official Internet
   government forfeiture site (www.forfeiture.gov) notice of this
   order, notice of publication evidencing the government's intent
   to dispose of the property in such manner as the Attorney
   General may direct, and notice that any person, other than the
   defendant, having or claiming a legal interest in the property
   must file a petition with the Court within 30 days of the final
   publication of notice or of receipt of actual notice, whichever is
   earlier.




                                 2
6. Such published notice shall state that the petition referred to in
   paragraph 5, above, shall be for a hearing to adjudicate the
   validity of the petitioner=s alleged interest in the property, shall
   be signed by the petitioner under penalty of perjury, and shall
   set forth the nature and extent of the petitioner's right, title, or
   interest in the property and any additional facts supporting the
   petitioner=s claim and relief sought.


7. The government may also, to the extent practicable, provide
   direct written notice to any person known to have alleged an
   interest in the property as a substitute for published notice as
   to those persons so notified.


8. Upon adjudication of all third-party interests, this Court will
   enter a final order of forfeiture pursuant to 21 U.S.C. § 853(n),
   in which all interests will be addressed.


Dated this 3rd day of April, 2019.


                                       BY THE COURT:



                                       John M. Gerrard
                                       Chief United States District Judge




                                   3
